Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 1 of 9 Page ID #:414




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   DANIEL RUDERMAN, an individual,        Case No. 2:20-cv-04529-JWH (RAOx)
   12               Plaintiff,
                                               ORDER DENYING
   13         v.                               DEFENDANT’S MOTION TO
                                               COMPEL ARBITRATION [ECF
   14   ROLLS ROYCE MOTOR CARS, LLC,           No. 22]
          a Delaware Corporation, and
   15   DOES 1 through 10, inclusive,
   16               Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 2 of 9 Page ID #:415




    1                                I. INTRODUCTION
    2         Before the Court is the motion of Defendant Rolls Royce Motor Cars NA,
    3   LLC to compel arbitration.1 The Court finds this matter appropriate for
    4   resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After
    5   considering the papers filed in support and in opposition, the Court DENIES
    6   the Motion.
    7                                II. BACKGROUND
    8         Plaintiff Daniel Ruderman filed this action in Los Angeles County
    9   Superior Court on April 17, 2019. In his Complaint, Ruderman asserts three
   10   causes of action: (1) Violation of the Song-Beverly Act—Breach of Express
   11   Warranty; (2) Violation of the Song-Beverly Act—Breach of Implied Warranty;
   12   and (3) Violation of the Song-Beverly Act § 1793.2.2 Rolls-Royce removed the
   13   action to federal court on May 20, 2020. The Court found removal proper on
   14   August 21, 2020.3
   15         On September 23, 2020, Rolls-Royce moved to compel arbitration.4
   16   Ruderman opposed on October 26, 2020,5 and Rolls-Royce replied on
   17   November 6, 2020.6 On November 12, 2020, the Court ordered the parties to
   18   submit supplemental briefing regarding the applicability of a recent California
   19   appellate court opinion, Felisilda v. FCA US LLC, 53 Cal. App. 5th 486, review
   20
   21
   22
   23
        1
   24         Mot. of Def. Rolls Royce Motor Cars NA, LLC to Compel Arbitration
        and Stay Action (the “Motion”) [ECF No. 22].
   25   2
              Compl. [ECF No. 1].
        3
   26         See Minute Order Discharging OSC [ECF No. 19].
        4
              See Motion.
   27   5
              Pl.’s Opp’n to Motion (the “Opposition”) [ECF No. 27].
   28   6
              Def.’s Reply in Supp. of Motion [ECF No. 28].

                                               -2-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 3 of 9 Page ID #:416




    1   denied (Nov. 24, 2020).7 On November 30, 2020, both parties provided their
    2   respective supplemental briefs.8
    3                          III. FACTUAL BACKGROUND
    4         Ruderman’s allegations in his Complaint are simple: On June 30, 2016,
    5   Ruderman leased a new 2016 Rolls Royce Ghost at an “authorized dealership.”9
    6   The 2016 Ghost was defective.10 Rolls-Royce was unable to repair the defects
    7   successfully.11
    8                            IV. LEGAL BACKGROUND
    9         The Federal Arbitration Act (the “FAA”) provides that contractual
   10   arbitration agreements “shall be valid, irrevocable, and enforceable, save upon
   11   such grounds as exist at law or in equity for the revocation of any contract.” 9
   12   U.S.C. § 2. The FAA establishes a general policy favoring arbitration
   13   agreements. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); Cox v.
   14   Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (“Section 2 of the
   15   FAA creates a policy favoring enforcement of agreements to arbitrate.”). This
   16   statute’s principal purpose is to “ensure that private arbitration agreements are
   17   enforced according to their terms.” Concepcion, 563 U.S. at 347 n.6.
   18   “Arbitration is a matter of contract, and the FAA requires courts to honor
   19   parties’ expectations.” Id. at 351.
   20         Under the FAA, “[a] party aggrieved by the alleged failure, neglect, or
   21   refusal of another to arbitrate under a written agreement for arbitration may
   22   petition any United States district court . . . for an order directing that such an
   23   arbitration proceed in the manner provided for in [the arbitration] agreement.”
   24
        7
            Order Re: Suppl. Br. [ECF No. 29].
   25   8
            Pl.’s Suppl. Br. [ECF No. 32]; Def.’s Suppl. Br. [ECF No. 31].
   26   9
            Compl. ¶¶ 8 & 31. Ruderman names this dealership as “Westlake Coach
        Company” in his Opposition. Opposition at 1.
   27   10
            Compl. ¶ 9.
   28   11
            Id. ¶¶ 22 & 23.

                                                 -3-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 4 of 9 Page ID #:417




    1   9 U.S.C. § 4. Upon a showing that a party has failed to comply with a valid
    2   arbitration agreement, the district court must issue an order compelling
    3   arbitration. Id. If such a showing is made, the district court shall also stay the
    4   proceedings, pending the resolution of the arbitration, at the request of one of
    5   the parties bound to arbitrate. Id. § 3.
    6                                   V. DISCUSSION
    7         Rolls-Royce moves to compel Ruderman to arbitrate this claim, based
    8   upon the following language in the arbitration clause of the contract that
    9   Ruderman signed with the dealership that leased him the vehicle:
   10         Either you or I may choose to have any dispute between us decided
   11         by arbitration and not in a court or by jury trial. If a dispute is
   12         arbitrated, I will give up my right to participate as a class
   13         representative or class member on any Claim I may have against you
   14         including any right to class arbitration or any consolidation of
   15         individual arbitrations. Discovery and rights to appeal in arbitration
   16         are generally more limited than in a lawsuit, and other rights you and
   17         I would have in court may not be available in arbitration . . . .
   18         “Claim” broadly means any claim, dispute, or controversy, whether
   19         in contract, tort, statute or otherwise, whether preexisting, present
   20         or future, between me and you or your employees, officers, directors,
   21         affiliates, successors or assigns, or between me and any third parties
   22         if I assert a Claim against such third parties in connection with a
   23         Claim I assert against you, which arises out of or relates to my credit
   24         application, purchase or condition of this Vehicle, this Lease or any
   25         resulting transaction or relationship (including any such relationship
   26         with third parties who do not sign this Lease).12
   27
   28   12
              Motion 1-2.

                                                   -4-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 5 of 9 Page ID #:418




    1   Rolls-Royce is not a signatory to this contract. Its arguments for enforcing this
    2   arbitration clause against Ruderman are considered in turn below.
    3   A.     Third-Party Beneficiary
    4          Rolls-Royce alleges that it has a right to enforce the arbitration agreement
    5   because it is an intended third-party beneficiary of the contract.13 “To sue as a
    6   third-party beneficiary of a contract, the third party must show that the contract
    7   reflects the express or implied intention of the parties to the contract to benefit
    8   the third party.” Comer v. Micor, Inc., 436 F.3d 1098, 1102 (9th Cir. 2006)
    9   (citing Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1211
   10   (9th Cir.2000)). Courts generally decline to find intended third-party
   11   beneficiaries where sophisticated signatories of a contract could have named the
   12   party as a beneficiary and did not. See Murphy v. DirecTV, Inc., 724 F.3d 1218,
   13   1234 (9th Cir. 2013) (“To the extent the Customer Agreement is ambiguous
   14   with respect to the parties’ intent to benefit Best Buy, that rule of construction
   15   militates against concluding that Best Buy is a third-party beneficiary, in light of
   16   the fact that DirecTV clearly knew how to provide for a third-party beneficiary if
   17   it wished to do so.”).
   18          As excerpted more fully above, the contract provides that “you or I” (i.e.,
   19   Ruderman or the seller) may compel arbitration of any claim “between me and
   20   you or your employees, officers, directors, affiliates, successors or assigns.”
   21   Rolls-Royce alleges that because it is an affiliate of the auto seller, it is a third-
   22   party beneficiary of this contract and can compel arbitration. Ruderman
   23   counters that the leasing contract does not make Rolls-Royce an affiliate and, in
   24   fact, the contract disclaims association with the manufacturer’s express
   25   warranties over which Ruderman now sues. Furthermore, Ruderman argues
   26
   27
   28   13
               Id. at 5.

                                                   -5-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 6 of 9 Page ID #:419




    1   that there is no evidence that the signatories intended Rolls-Royce to be a third-
    2   party beneficiary of the leasing contract.
    3         Automotive companies routinely seek to compel arbitration as third-party
    4   beneficiaries based upon this exact contractual language. Federal district courts
    5   in California have decided the issue both ways. Compare Tseng v. BMW of N.
    6   Am., LLC, No. 2:20-cv-00256-VAP-AFMx, 2020 WL 4032305, at *4 (C.D. Cal.
    7   Apr. 15, 2020) (car company was an affiliate and therefore an intended
    8   beneficiary); Phillips-Harris v. BMW of N. Am., LLC,
    9   No. CV 20-2466-MWF (AGRx), 2020 WL 2556346, at *10 (C.D. Cal. May 20,
   10   2020) (car company’s provision of the warranty makes it an intended third-party
   11   beneficiary) with Schulz v. BMW of N. Am., LLC, No. 5:20-CV-01697-NC, 2020
   12   WL 4012745, at *5 (N.D. Cal. July 15, 2020) (car company not a third-party
   13   beneficiary because the clause at issue “refers to the subject matter of the
   14   dispute, not to the parties involved in the dispute”).
   15         The Court finds the reasoning of Ruderman and the Schulz court more
   16   persuasive. The reference to “affiliates” upon which Rolls-Royce hangs its hat
   17   is in the definition of Claim: “‘Claim’ broadly means any claim, dispute, or
   18   controversy . . . between me and you or your employees, officers, directors,
   19   affiliates, successors or assigns.”14 So far, so good, for Rolls-Royce; the drafter
   20   of the contract clearly intended to include Rolls-Royce in identifying which
   21   claims could be arbitrated. But Rolls-Royce is clearly not included in the class of
   22   litigants who may compel arbitration: “Either you or I may choose to have any
   23   dispute between us decided by arbitration and not in a court or by jury trial.”15
   24   Rolls-Royce does not establish that the signatories of the contract intended to
   25   include Rolls-Royce in the “you or I” who may compel arbitration. As the
   26
   27   14
              Id. at 2.
   28   15
              Id. (emphasis added).

                                                 -6-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 7 of 9 Page ID #:420




    1   Schulz court found, Rolls-Royce is therefore not an intended beneficiary of the
    2   contract, and it may not compel arbitration on this argument.
    3   B.    Equitable Estoppel
    4         “[A]rbitration is a matter of contract and a party cannot be required to
    5   submit to arbitration any dispute which he has not agreed so to submit.” Kramer
    6   v. Toyota Motor Corp., 705 F.3d 1122, 1126 (9th Cir. 2013) (citing United
    7   Steelworkers v. Warrior & Gulf Navigation Co., 63 U.S. 574, 582 (1960)).
    8   However, a litigant who is not a signatory to an arbitration agreement may
    9   enforce that arbitration agreement against a signatory if the relevant state law so
   10   allows. Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009). In
   11   California, a nonsignatory can enforce an arbitration agreement under the
   12   doctrine of equitable estoppel in two circumstances:
   13         (1) [W]hen a signatory must rely on the terms of the written
   14         agreement in asserting its claims against the nonsignatory or the
   15         claims are intimately founded in and intertwined with the underlying
   16         contract, and (2) when the signatory alleges substantially
   17         interdependent and concerted misconduct by the nonsignatory and
   18         another signatory and the allegations of interdependent misconduct
   19         are founded in or intimately connected with the obligations of the
   20         underlying agreement.
   21   Kramer, 705 F.3d at 1128–29 (internal citations and quotations omitted).
   22         This type of case is not new. The Ninth Circuit has long held that car
   23   manufacturers like Rolls-Royce cannot enforce similar arbitration provisions in
   24   contracts between consumers and car dealers against plaintiff consumers where
   25   the plaintiff is not seeking to enforce a term of the contract. Id. at 1134
   26   (arbitration could not be compelled where “Plaintiffs do not seek to
   27   simultaneously invoke the duties and obligations of Toyota under the Purchase
   28   Agreement, as it has none, while seeking to avoid arbitration”); see, e.g., Vincent

                                                 -7-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 8 of 9 Page ID #:421




    1   v. BMW of N. Am., LLC, No. CV 19-6439 AS, 2019 WL 8013093, at *8
    2   (C.D. Cal. Nov. 26, 2019) (arbitration could not be compelled where “Plaintiff's
    3   claims do not rely on any of the terms in the Purchase Agreement, only the fact
    4   that he purchased the vehicle” (arbitration provision at issue was identical to the
    5   instant Arbitration Provision)); Jurosky v. BMW of N. Am., LLC, 441
    6   F. Supp. 3d 963, 970 (S.D. Cal. 2020) (arbitration could not be compelled where
    7   “all of Plaintiff's claims expressly reference BMW’s warranties, [but] none of
    8   them reference the purchase agreement”).
    9         Kramer, however, is not directly on point. The arbitration agreement in
   10   Kramer read as follows: “If either you or we elect, any claims or disputes arising
   11   out of this transaction, or relating to it, will be determined by binding arbitration
   12   and not by court action. This includes all claims and disputes arising out of, or
   13   relating to: the vehicle, your credit application, this contract, the sale or
   14   financing of the vehicle, and any collection activities.” Kramer, 705 F.3d at
   15   1124–25. Crucially, the Kramer agreement does not include the third-party
   16   language at issue in the arbitration provision of the contract that Ruderman
   17   signed. The absence of that language leaves a gap for other courts to fill.
   18   Neither the Ninth Circuit nor the California Supreme Court has yet ruled on
   19   whether an arbitration agreement identical to the one that Ruderman signed can
   20   be enforced by a nonsignatory under the doctrine of equitable estoppel.
   21         However, a California appeals court recently ruled on an arbitration
   22   provision identical to the one Ruderman signed. Felisilda had similar facts: the
   23   Felisildas purchased a used vehicle from a dealer, and, when the vehicle turned
   24   out to be a lemon, they sued both the dealer and the manufacturer. Felisilda, 53
   25   Cal. App. 5th at 489. The dealer moved to compel arbitration based upon an
   26   arbitration contract virtually identical to the one that Ruderman signed, the
   27   manufacturer filed a notice of non-opposition, and the trial court compelled the
   28   Felisildas to arbitrate their claims against both the dealer and the manufacturer.

                                                  -8-
Case 2:20-cv-04529-JWH-RAO Document 34 Filed 01/07/21 Page 9 of 9 Page ID #:422




    1   The California appellate court upheld the decision compelling the Felisildas to
    2   arbitrate their claims against the manufacturer “because the Felisildas expressly
    3   agreed to arbitrate claims arising out of the condition of the vehicle—even
    4   against third party nonsignatories to the sales contract.” Id. at 497.
    5         But Felisilda is not directly on point, because the Felisildas sued both the
    6   manufacturer and the dealer. Ruderman, on the other hand, sued only Rolls-
    7   Royce. Felisilda, therefore, does not change state law that directly controls this
    8   case. Kramer remains the controlling precedent for this case. Under the Kramer
    9   line of cases, Rolls-Royce cannot compel Ruderman to arbitrate his claims
   10   against it under the doctrine of equitable estoppel.
   11                                 VI. CONCLUSION
   12         For the foregoing reasons, the Court DENIES Defendant Rolls-Royce’s
   13   Motion to Compel Arbitration.
   14         IT IS SO ORDERED.
   15
   16   Dated: January 7, 2021
                                                John W. Holcomb
   17                                           UNITED STATES DISTRICT JUDGE
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -9-
